DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-22, 24, 26, 27, 29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, in view of Fischer et al. (US Serial No. 2012/0010066), Arney et al. (US Serial No. 20070254975), and Mazzanti (US Serial No. 2006/0165903).
Regarding claims 14, 15, 17-21, 26, 29, and 31; Bowman et al. teaches a composition, suitable for use in three dimensional printing, that includes (a) a first monomer comprising at least one ethylenically unsaturated group (e.g., a polymerizable ethylenically unsaturated group) and at least one Si-N linkage (e.g., a silazane, etc.), at least one Si-O linkage (e.g., a siloxane, etc.), and/or at least one Si-C linkage (e.g., a carbosilane, etc.) (instant claim 15), employed in an amount of at least 25% by weight, and (b) a second monomer comprising at least one thiol functional group [0009].  Bowman et al. teaches the composition further comprises a photoinitiator [0010] (e.g. DMPA (2,2-dimethoxy-2-phenylacetophenone) [0014-0018; 0049], capable of generating free radicals by intramolecular bond cleavage or intermolecular hydrogen abstraction when exposed to light having a wavelength from about 200 nm to about 500 nm), heat polymerization inhibitors, light stabilizers, and UV absorbers [0038].
Specifically, Bowman et al. teaches the monomer (a) is one of the following formulae, wherein R is a vinyl group [Fig1; 0009; 0011].
 
    PNG
    media_image1.png
    274
    404
    media_image1.png
    Greyscale

Although Bowman et al. fails to teaches a preferred monomer (a) having a (meth) acrylate group; Bowman et al. teaches a "functional group" or "group" refers to a group of atoms that represents a potential reaction site in a compound [0020].  For example, prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Bowman et al. teaches the composition may further comprise an inhibitor [0038], but fails to teach the composition further comprising the inhibitor in an amount of 0.001 to 10 wt. % (claims 29).  Fischer et al. teaches a light curable ceramic composition that contains a polymerizable binder and a polymerization initiator [abs].  Fischer teaches the addition of an inhibitor at a concentration of 0.001 to 1% [0068] that includes hydroquinone monomethyl ether (MEHQ) [0069].  Bowman et al. and Fischer et al. are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV inhibitor, as taught by Fischer et al., to the composition of Bowman et al., and would have been motivate to do so in order to prevent spontaneous polyreaction and improve storage stability, as suggested by Fischer et al. [0068].
Bowman et al. fails to teach the composition further comprises a thermal free-radical initiator.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a 
Bowman et al. fails to teach the composition further comprising the 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as 2-hydroxyphenyl benzotriazoles (claim 31) [0076-0078], employed in an amount of about 1% [0101].  Mazzanti teaches the use of UV absorbers in a preferred embodiment, employed in an amount of 2.5% by weight (TINUVIN 292, TINUVIN 400; as calculated by Examiner) [0101].  Bowman et al. and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Bowman et al., and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].  
Bowman et al. fails to teach the composition further comprising the 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber employed in an amount of 2.5% by weight (TINUVIN 292, TINUVIN 400) [0101].  Bowman et al. and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber in an amount of 2.5% by weight, as taught by Mazzanti, to the composition of Bowman et al., and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].
The Examiner makes note that “for 3D printing and free-radical polymerization” are merely an intended use limitations.  The Examiner also makes note that “when exposed to light” is a future intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  
	 Regarding claim 16; Bowman et al. teaches the vinyl group is in a terminal position [see formula above; Fig1; 0009; 0011].
Regarding claims 22 and 24; Bowman et al. teaches the photoinitiator is suitable DMPA (2,2-dimethoxy-2-phenylacetophenone), employed in an amount of 0.02 wt. %  [0014-0018; 0049].
	Regarding claim 27; Bowman et al. teaches the use of several photoinitiators/photosensitizers which are reactive at different wavelengths [0037].
Regarding claim 32; Bowman et al. teaches the composition may further include a filler [0037], however fails to teach from about 0.1 vol% to about 70 vol% of solid-phase fillers.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition further comprises reinforcing fillers in an amount of 10 to 90% by weight [0111].  Bowman et al. and Arney et al. are analogous art because they are both concerned with the same field of endeavor, namely (pre)ceramic composition employing vinyl functional silazane compounds, suitable used for three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the 10 to 90% by weight of a filler, as taught by Arney et al., to the ceramic composition of Bowman et al., and would have been motivated to do so in order to achieve desired properties (e.g. impact resistance/toughness) for a particular end use, as suggested by Arney et al. [0110].

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.

Applicants argue that Bowman fails to teach or reasonably suggest a monomer molecule that “includes two or more functional groups selected from the group consisting of vinyl ether, vinyl ester, vinyl amide, vinyl triazine, vinyl isocyanurate, acrylate, methacrylate, and combinations thereof, wherein said monomer molecule does not include a functional group consisting of a pure vinyl group, wherein said pure vinyl group is not part of a vinyl ether group, a vinyl ester group, a vinyl amide group, a vinyl triazine group, or a vinyl isocyanurate group.”
The Examiner respectfully disagrees.  While the monomer of Formula (I) was cited in the rejection as a starting point, Bowman generically teaches the invention relates to a composition that includes (a) a first monomer comprising at least one ethylenically unsaturated group (e.g. a polymerizable ethylenically unsaturated group), and at least one Si-N linkage (e.g. a silazane, etc), at least one Si-O linkage (e.g. a siloxane, etc), and/or at least one Si-C linkage (e.g. a carbosilane) [0009].  Bowman teaches an “ethylenically unsaturated group” refers to a linear, branched, or cyclic unsaturated hydrocarbon group that comprises one ore more carbon-carbon double bonds; exemplary ethylenically unsaturated groups include vinyl, allyl, butenyl, pentenyl, hexenyl, (meth)acryloyl, and the like [0022].  The Examiner makes note that “at least one ethylenically unsaturated group” suggests that the invention of Bowman includes monomers having more than one (i.e. two or more) ethylenically unsaturated groups.
Applicants argue, with respect to the claimed invention, the monomers and functional groups would need to be functionally equivalent with respect to free-radical 11.  Bowman teaches the reaction schemes described herein are largely based upon a thiol-ene photopolymerization mechanism. Thiol-ene photopolymerizations provide various advantages including high polymerization speeds in the presence of little or no photoinitiator, the ability to delay gelation, and the ability to achieve high double bond conversions [0008], wherein Bowman teaches the use of free radical initiators such as 2,2-dimethoxy-2-phenylacetopheneone [0037; 0049]; thus it is the Examiner’s position that Bowman does, in fact, teach free radical polymerization mechanisms.
Applicants argue Bowman does not teach or suggest a photoinitiator selected specifically for radical polymerization.  The Examiner respectfully disagrees.  Bowman specifically teaches the use of 2,2-dimethoxy-2-phenylacetopheneone [0037; 0049], which is a known radical photoinitiator2.
Applicants argue Bowman does not teach or suggest a free radical inhibitor that inhibits free radical polymerization in particular; Bowman’s inhibitor is a “heat polymerization inhibitor” which is also known in the art as a thermal polymerization inhibitor, that is different than a compound that slow the kinetics of free radical polymerization.  The Examiner respectfully disagrees.  The fact that Bowman discloses a “heat polymerization inhibitor” does not mean it is not a free radical inhibitor; radical 
Applicants argue Arney is relied upon for the presence of a thermal free radical initiator; however there would have been no reason to apply Arney’s thermal free radical initiator to the disclosure of Bowman of Bowman, which would need an initiator of thiol-ene reactions.  The Examiner respectfully disagrees.  As stated above, the thiol-ene reactions of Bowman proceed via free radical mechanism.
Applicants arguments directed to Mazzanti are substantially similar to those presented above and thus are similarly responded to.
	As such, Bowman et al. is still relied upon for rendering obvious the basic claimed preceramic monomer formulation, as required by the claims.
	Arney et al. is still relied upon for rendering obvious the addition of a thermal initiator.
Fischer et al. is still relied upon for rendering obvious employing the inhibitor in an amount of 0.001 to 10 wt. %.
Mazzanti et al. is still relied upon for rendering obvious the addition of a 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Thiol-ene Polymerization” POLYMER DATABASE, 15 April 2020
        2 “2,2-Dimethoxy-2-phenylacetophenone Datasheet” Chemical Book, 2017